Lotz, C. J.
The appellees sued the appellant to recover commissions on the sale of real estate, and recovered judgment in the court below. The only error assigned in this court is the overruling of the motion for a new trial. It is insisted that the finding is contrary to *698the law and not supported by sufficient evidence. The appellant asserts that there was no evidence whatever to support the finding. We have given the evidence a careful consideration and find that there is some testimony tending to support the finding. It is true that such testimony is meager and unsatisfactory," but, under the familiar rule, this court will not weigh the evidence under such circumstances; the cause must, therefore, be affirmed.
Judgment affirmed.